COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF I. M., L. C. M.             §              No. 08-21-00107-CV
  and K. I. S., CHILDREN,
                                                 §                 Appeal from the
                        Appellant.
                                                 §                65th District Court

                                                 §             of El Paso County, Texas

                                                 §              (TC# 2020DCM2352)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s first motion for extension of time within which to file

the brief until August 3, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia Villasenor, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 3, 2021.

       IT IS SO ORDERED this 15th day of July, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment